UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6390


SHAWN M. RICE,

                     Petitioner - Appellant,

              v.


BRYAN ANTONELLI,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00234-JPB)


Submitted: September 30, 2021                                 Decided: October 13, 2021


Before MOTZ, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn M. Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn M. Rice, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing for lack of jurisdiction Rice’s 28

U.S.C. § 2241 petition, in which Rice sought to challenge his conviction by way of the

savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his

conviction in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion

would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and, following the Supreme Court’s decision in Greer

v. United States, 141 S. Ct. 2090 (2021), find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                              2